Title: To John Adams from Hull Burton, 30 December 1825
From: Burton, Hull
To: Adams, John




My unknown yet respected friend—J. Adams—
Boston December 30th: 1825


The first disciples of Jesus-Christ did not hesitate at times to ascert that the Love of Christ—the invisable yet sencible influence of redeaming love was the cause of theire preaching and writing—And if the maxim be true that that which has been may be again—I presume you will not view me as boasting when I observe that my mind has felt the influence of something this morning—that I beleaved appears to be Devine love—to raise heart felt desires in me that your long and useful life might close to the hounour of God & the immortal felisity of your own soul—that the blessings & smiles of the "Great I am,"—may support your good desires overshadow your closeing days—and brighten your prospects of a happy immortality Eternity—And the same invisable and immeterial excitement of God, for God is love,—has enduced me thus to address you beleiveing that your heart is already sufficiently acquainted with the influence of this redeaming love to render any other apology  any—save "the Love of Christ constrainith me," Some little time since as I was passing by your habitation, it seemed good to leave a smal pamphlet of my writing with you—entitled A Letter to John Adams a Methodis Preacher—&c—And As I viewed him to be a man whose conduct was right honourable in the Sight of God I gave him that title, & for no other cause in particular—I knew not at the time I wrote it that it would even be printed—but as it was and I having some of them when passing through Quincy I took the liberty to cut out the "Methodis Preacher"—from the title page—knot knowing but what you would read it with more intrest if you thought it addressed to yourself—Excuse my childish act therefore  it—As I stand upon the steps of your door—I felt a flow of Divine Love to some one or  more in your house which left a conviction on my mind, that some one beneath it its roof did love the Lord And who ever truly loves the Lord is my brother or my Sister—This feeling produced a desire in me to see you—But finding that you were in the upper part of the house I declined the offer of seeing you, & jurneyed towards Boston &c
I was happy to find in my reading a letter this day from the penn of your aged friend Thomas Jefferson that the hope and support of his declining years appear to be founded upon the Christian Religion—Previous to my leaveing home in N.Y—I took the liberty to forward to friend Jefferson a pamphlet containing my views of the Christian Religion observing that it was designed to put and end to party Spirit and Sectarianism—& make more good and happy &c and I find that Friend Jefferson is of the same opinion & I should be pleased to know if you are also
I have been called upon in my youth to leave my friends and earthly prospects—and ushered forth into the world as an Advocate for the Gosple of Jesus Christ—But as I cannot feel aprobated by the God of Heaven in joining any sect parties—Believing that Jesus never designed to make any—but to make all good people bretheren & Sisters—bound together by no other cord but Devine Love—Hence I cannot contribute to the support of Sectarianism and Religious hate so called by joining any sect under Heaven—Hence bigots & selfish professors of every order—prove my persecutors, more so than the world & professed Deist
Whilst the real & disinterested bileaver of every order—with whome I form a real acquaintence became my friends
The Lord knows that his spirit alone has called me to my present post & to him alone I look for support & direction—He did support & prosper illiterate fishermen in the Days of Paul & his arm is not shortened; nor his ear grown deaf at the present day blessed be his name—Cast thy all upon his arm—And let the desires of thy soul ascend to his sacred throne—And he will crown thy gray hairs with eternal glory saith thy unworthy friend


Hull Burton


PS If consistent with existing circumstances—a few lines from you before I leave Boston would be esteemed a favour HB

